FILED
                            NOT FOR PUBLICATION                                  OCT 28 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10422

               Plaintiff - Appellee,              D.C. No. 4:08-cr-00888-DCB

  v.
                                                  MEMORANDUM *
JOSE LUIS LOPEZ-PEREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jose Luis Lopez-Perez appeals from the 46-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Perez contends that the district court erred by determining that his

prior conviction qualifies as a drug trafficking offense under the Sentencing

Guidelines. The district court did not err by concluding that Lopez-Perez’s

conviction under Arizona Revised Statute § 13-3405 for transportation of

marijuana for sale is a drug trafficking offense. See U.S.S.G. § 2L1.2 cmt.

n.1(B)(iv); United States v. Martinez-Rodriguez, 472 F.3d 1087, 1095 (9th Cir.

2007) (possession of marijuana for sale is a drug trafficking offense under the

Sentencing Guidelines); see also State v. Chabolla-Hinojosa, 965 P.2d 94, 97

(Ariz. Ct. App. 1998) (“transportation” of marijuana necessarily involves the

possession of marijuana).

      AFFIRMED.




                                          2                                     09-10422